Name: Council Directive 74/61/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to devices to prevent the unauthorized use of motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  European Union law;  organisation of transport
 Date Published: 1974-02-11

 Avis juridique important|31974L0061Council Directive 74/61/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to devices to prevent the unauthorized use of motor vehicles Official Journal L 038 , 11/02/1974 P. 0022 - 0028 Finnish special edition: Chapter 13 Volume 3 P. 0206 Greek special edition: Chapter 13 Volume 2 P. 0188 Swedish special edition: Chapter 13 Volume 3 P. 0206 Spanish special edition: Chapter 13 Volume 3 P. 0162 Portuguese special edition Chapter 13 Volume 3 P. 0162 COUNCIL DIRECTIVE of 17 December 1973 on the approximation of the laws of the Member States relating to devices to prevent the unauthorized use of motor vehicles (74/61/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the technical requirements which motor vehicles must satisfy pursuant to national laws relate, inter alia, to devices to prevent the unauthorized use of such vehicles; Whereas those requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements, either in addition to or in place of their existing rules, in order in particular to allow the EEC type approval procedure which was the subject of the Council Directive of 6 February 1970 (3) on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers to be applied in respect of each type of vehicle; Whereas as regards the technical requirements it is advisable to follow basically those adopted by the UN Economic Commission for Europe in its Regulation No 18 (4) ("Uniform provisions concerning the approval of vehicles with regard to their protection against unauthorized use"), which is annexed to the Agreement of 20 March 1958 concerning the adoption of uniform conditions of approval and reciprocal recognition of approval for motor vehicle equipment and parts, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, with the exception of vehicles which run on rails, agricultural tractors and machinery and engineering plant. Article 2 No Member State may refuse to grant EEC type approval or national type approval of a vehicle on grounds relating to the device to prevent unauthorized use if such device meets the requirements set out in Annex I. Article 3 No Member State may refuse or prohibit the sale, registration, entry into service or use of any vehicle on grounds relating to the device to prevent unauthorized use if such device meets the requirements set out in Annex I. Article 4 The Member State which has granted type approval shall take the necessary measures to be informed of any modification of a part or characteristic referred to in item 2.2. of Annex I. The competent authorities of that State shall determine whether fresh tests should be carried out on the modified vehicle and a fresh report drawn up. Where such tests reveal failure to comply with the requirements of this Directive, the modification shall not be approved. (1)OJ No C 112, 27.10.1972, p. 16. (2)OJ No C 60, 26.7.1973, p. 12. (3)OJ No L 42, 23.2.1970, p. 1. (4)EEC, Geneva, E/ECE/324 - E/ECE/TRANS/505/Rev. Add. 17. Article 5 The amendments necessary for- adjusting the requirements of Annexes I and II so as to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of the Council Directive of 6 February 1970 on the harmonization of the laws of the Member States relating to the type-approval of motor vehicles and their trailers. Article 6 1. Member States shall put into force the provisions needed in order to comply with this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 7 This Directive is addressed to the Member States. Done at Brussels, 17 December 1973. For the Council The President I. NÃRGAARD ANNEX I (1) SCOPE, DEFINITIONS, APPLICATION FOR EEC TYPE APPROVAL, AND SPECIFICATIONS 1. FITTING OF DEVICE Every vehicle in Categories M1 and N1 (defined in Annex I of the Directive of 6 February 1970) must be equipped with a device to prevent unauthorized use. The fitting of this device on vehicles of other categories shall be optional. 2. DEFINITIONS For the purposes of this Directive (2.1.) 2.2. "vehicle type" means, in the context of preventing its unauthorized use, a category of motor vehicles which do not differ in such essential respect as: 2.2.1. the manufacturer's description of the vehicle type; 2.2.2. the arrangement and design of the vehicle component or components on which the protective device acts; 2.2.3. the type of protective device; 2.3. "protective device" means the totality of the components designed to prevent the unauthorized use of the vehicle. The protective device is constituted by combining a device preventing the engine from being started by means of the normal control with one of the following devices. The protective device may be one: - acting on the steering, - acting on the gear-shift control, - acting on the transmission, or - preventing the engine from running. 2.3.1. Devices preventing the release of the vehicle's brakes only are not considered to be "protective devices"; (2.4.) 2.5. "steering mechanism" means the steering control, the steering column and its accessory cladding, the steering shaft, the steering gear box, and all such other components as those designed to participate in absorbing energy in the event of collision with the steering-wheel. 3. APPLICATION FOR EEC TYPE APPROVAL 3.1. The application for approval of a type of vehicle with regard to the protective device to prevent its unauthorized use shall be submitted by the vehicle manufacturer or by his duly accredited representative. 3.2. It shall be accompanied by the undermentioned documents, in triplicate, and by the following particulars: (1)The text of the Annex is almost identical to that of UN Economic Community for Europe Regulation No 18 ; in particular, the point numbers are the same ; for this reason, if an item from Regulation No 18 has no equivalent in this Directive, the number is shown in brackets as a reminder. 3.2.1. a detailed description of the vehicle type with regard to the arrangement and design of the control or of the unit on which the protective device acts; 3.2.2. drawings, on an appropriate scale and in sufficient detail, of the protective device and of its mounting on the vehicle; 3.2.3. a technical description of the device. 3.3. There shall be submitted to the technical service responsible for conducting the type approval tests: 3.3.1. a vehicle representative of the vehicle type to be approved, and 3.3.2. at the request of the technical service, such components of the vehicle as that service deems essential for the checks prescribed in points 5 and 6. 4. EEC TYPE APPROVAL (4.1.) (4.2.) 4.3. A certificate conforming to the model shown in Annex II shall be attached to the EEC type approval certificate. (4.4.) (4.4.1.) (4.4.2.) (4.5.) (4.6.) 5. GENERAL SPECIFICATIONS 5.1. The protective device shall be so designed that it is necessary to put it out of action in order to enable: 5.1.1. the engine to be started by means of the normal control or 5.1.2. the vehicle to be driven or shifted forward under its own power. 5.2. When the device is in action, those of its parts which are necessary for complying with the condition of point 5.1.2 above shall be incapable of being rendered ineffective by simple means. 5.3. The engine shall be started and the requirements of point 5.1 shall be satisfied only by the action of one key on a single lock ; except in the case laid down in point 6.1.6, the key shall not be capable of being completely removed from the lock unless the protective device referred to in point 5.1 has come into action or been set to act. 5.4. The protective device referred to in point 5.1 above shall be so designed that it cannot rapidly and without attracting attention be opened, rendered ineffective or destroyed. 5.5. The protective device shall be mounted on the vehicle as an item of permanent equipment. It shall be fitted in such a way that even after removal of its housing it cannot, when in the locked condition, be dismantled otherwise than with special tools. If it would be possible to render the protective device ineffective by the removal of screws, the screws shall, unless they are non-removable screws, be covered by parts of the locked protective device. 5.6. The lock shall be securely assembled in the protective device. 5.7. The locks used shall comprise not less than 1 000 different combinations, that is, the key appropriate to one combination shall not be capable of opening more than an average of one lock in 1 000. In the vehicles of one type the frequency of occurrence of each combination shall be roughly one per 1 000. 5.8. Protective devices shall be such as to exclude any risk, while the vehicle is in motion, of accidental locking likely to compromise safety. 5.9. If the operation of the protective device requires the use of an energy reserve other than the energy of the driver, that energy reserve shall be used only to activate the device's locking and unlocking system. The protective device shall be kept in position by purely mechanical means. 5.10. The protective device may be additionally equipped with an external acoustic warning device which will be activated on any attempt to unlock the device, render it inoperative or destroy it ; the signals emitted shall be brief and shall end automatically after not more than 30 seconds ; they shall recommence only if the device is activated again. In addition, it shall be emitted by the normal warning device fitted on the vehicle. (5.10.1.) (5.10.2.) 6. PARTICULAR SPECIFICATIONS In addition to the general specifications prescribed in point 5, if the protective device is of a type acting on the steering, on the transmission or on the gear-shift control, it shall comply with the particular conditions prescribed below for such types of device. 6.1. Protective devices acting on the steering 6.1.1. A protective device acting on the steering shall lock the steering. 6.1.2. It shall not be possible for the steering to be locked inadvertently when the key is in the lock of the protective device, even if the device preventing starting of the engine has come into action or been set to act. 6.1.3. It shall not be possible to switch on the ignition of a petrol-engined vehicle or to start the engine of a diesel-engined vehicle by means of the normal control, until a lock acting on the steering has been opened. 6.1.4. When the protective device is set to act, it shall not in any event be possible to prevent engagement of the bolt in its counterpart. 6.1.5. The bolt shall engage to a sufficient depth to ensure that the protective device continues to be effective even after it has undergone some degree of wear. 6.1.6. If the protective device is such that the key can be removed in a position other than the position in which the steering is locked, it shall be so designed that the manoeuvre required to reach that position and remove the key cannot be effected inadvertently. 6.1.7. The protective device shall be strong enough to withstand, without damage to the steering mechanism likely to compromise safety, the application in both directions parallel to the axis of the steering shaft, and in static conditions, of a torque of 19.6 mdaN. 6.2. Protective devices acting on the transmission A protective device acting on the transmission shall prevent the rotation of the vehicle's driving wheels. 6.3. Protective devices acting on the gear-shift control 6.3.1. A protective device acting on the gear-shift control shall be capable of preventing any change of gear. 6.3.2. In the case of manual gear-boxes, it shall be possible to lock the gear-shift lever in the following positions only : reverse plus neutral, or reverse only. 6.3.3. In the case of automatic gear-boxes, locking shall be possible in the "Parking" position only ; additional locking in the "neutral" position shall be permissible. (7.) (8.) (9.) (10.) (11.) ANNEX II >PIC FILE= "T0005468">